                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


ERNIE HINES D/B/A COLORFUL MUSIC,                      CASE NO. 1:20-CV-03535-JPO

                Plaintiff,
         v.

EMI APRIL MUSIC INC., EMI
BLACKWOOD MUSIC INC., WARNER
CHAPPELL MUSIC INC., SHAWN
CARTER p/k/a JAY-Z, and TIMOTHY
MOSLEY p/k/a TIMBALAND

                Defendants.




                      DECLARATION OF SERVICE ON ERNIE HINES


         I, Leo M. Lichtman, hereby affirm and state as follows:

         Pursuant to Rule 5 of the Federal Rules of Civil Procedure and this Court’s Individual

Practices in Civil Pro Se Cases, on October 5, 2020, I caused the letter opposition to Plaintiff

Ernie Hines’ Request for an Extension of Stay, and exhibits thereto (ECF No. 47) to be served on

Mr. Hines by causing copies of the letter and exhibits to be mailed to Mr. Hines’ last known

addresses: 227 Elgin Avenue, Apt. 2A, Forest Park, IL 60130 and P.O. Box 7, Forest Park, IL

60130, and by providing copies of same via electronic mail to Mr. Hines.

         I declare under penalty of perjury that the foregoing is true and correct.

                                               /s/ Leo M. Lichtman

                                               Executed on October 5, 2020
                                               New York, NY


12547775.1
